NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-10001

                Plaintiff-Appellee,             D.C. Nos.
                                                2:09-cr-00222-HDM-PAL-1
 v.

ANTHONY SWANSON,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Nevada
                  Howard D. McKibben, District Judge, Presiding

                           Submitted August 17, 2021**

Before:      SILVERMAN, CHRISTEN, and LEE, Circuit Judges.

      Anthony Swanson appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Swanson challenges the district court’s conclusion that he did not



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
demonstrate extraordinary and compelling reasons warranting his release. The

district court did not abuse its discretion. See United States v. Aruda, 993 F.3d

797, 799 (9th Cir. 2021). The district court’s conclusions regarding the risk of

reinfection with COVID-19 and the availability of a vaccine were not illogical,

implausible, or without support in the record. See United States v. Robertson, 895

F.3d 1206, 1213 (9th Cir. 2018). Moreover, contrary to Swanson’s contention, the

record reflects that the district court satisfied its procedural obligations by

considering Swanson’s arguments and the relevant 18 U.S.C. § 3553(a) factors and

adequately explaining its decision that relief was unwarranted. See Chavez-Meza

v. United States, 138 S. Ct. 1959, 1965 (2018).

      In light of this disposition, we need not reach Swanson’s additional

challenges to the district court’s application of the § 3553(a) factors. See United

States v. Keller, 2 F.4th 1278, 1284 (9th Cir. 2021) (a district court may deny a

compassionate release motion on the sole ground that the defendant did not show

an “extraordinary and compelling” reason for release).

      AFFIRMED.




                                            2                                     21-10001